 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   REBECCA LOU RYAN,                                    Case No. 1:19-cv-00973-SAB

 8                  Plaintiff,                            ORDER REQUIRING PLAINTIFF TO
                                                          ADDRESS DUPLICATE FILING
 9           v.
                                                          TWO DAY DEADLINE
10   COMMISSIONER OF SOCIAL SECURITY,

11                  Defendant.

12

13          Rebecca Lou Ryan (“Plaintiff”) filed this action seeking judicial review of a final

14 decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying her

15 application for disability benefits pursuant to the Social Security Act. On February 28, 2020,

16 Plaintiff filed a motion for summary judgment. (ECF No. 14.) On March 3, 2020, Plaintiff filed

17 a second motion for summary judgment. (ECF No. 15.) Both motions are dated February 28,

18 2020 and at first glance appear to be identical.

19          It is unclear why Plaintiff filed two motions for summary judgment. If the motion filed

20 March 3, 2020 was intended to be an amended motion it should be so entitled. Accordingly, IT

21 IS HEREBY ORDERED that within two (2) days of the date of service of this order, Plaintiff

22 shall either file a motion to withdraw one of the motions for summary judgment or a notice of

23 errata if the March 3, 2020 filing was an amended motion.

24
     IT IS SO ORDERED.
25

26 Dated:      March 4, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
